Citation Nr: 1325769	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  05-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left arm injury residuals.

2.  Entitlement to service connection for right arm injury residuals.

3.  Entitlement to an effective date prior to August 18, 1999 for the grant of service connection for a left knee disability.

4.  Entitlement to service connection for neck injury residuals.

5.  Entitlement to service connection for a right leg disability, to include injury residuals.

6.  For the period prior to March 24, 2004, entitlement to a compensable initial rating for a left knee patellofemoral articulation osteoarthritis disability (left knee disability).

7.  For the period beginning on March 24, 2004, entitlement to an initial rating in excess of 10 percent for a left knee disability.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1972, followed by service in the National Guard (Georgia) from September 1973 until April 1974.  See Discharge Certificate, April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2002, October 2003, and December 2003 rating decisions of the Department of Veterans Affairs (VA) regional offices (ROs) located in Atlanta, Georgia and St. Petersburg, Florida, respectively (for a detailed discussion of the procedural posture of these matters, see Board decisions, July 2011 and March 2013).

The Veteran had requested a Travel Board hearing, which was scheduled for October 2010.  The Veteran failed to appear.  Therefore, the Veteran's request for a Travel Board hearing is considered withdrawn, and these matters are ready for further review.

In July 2011 and March 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.  

The issues of entitlement to service connection for head injury residuals, a seizure disorder, and a left leg disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Based thereon, the Board finds that it has no jurisdiction over these matters, and they are returned to the AOJ for adjudication.  See Correspondence, October 2000, April 2006.

The issues of entitlement to service connection for a neck disability, entitlement to service connection for a right leg disability, entitlement to a compensable initial rating for the period prior to March 24, 2004 for a left knee disability, and entitlement to an initial rating in excess of 10 percent for the period beginning on March 24, 2004 for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current left arm disability.

2.  The Veteran does not have a current right arm disability.

3.  The Veteran filed a formal claim for service connection for a left leg/knee condition on January 29, 1997.  

4.  The Veteran's claim for service connection for a left leg/knee disability was denied by way of an April 2000 rating decision; the claim did not become final and was readjudicated in March 2002 pursuant to section 7(b)(1) of the VCAA, and the Veteran filed a notice of disagreement in September 2002 and ultimately appealed herein.


CONCLUSIONS OF LAW

1.  Service connection for a left arm disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Service connection for a right arm disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for an effective date of January 29, 1997 for the award of service connection for a left knee disability have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  

With regard to the Veteran's claims for service connection for left and right arm disabilities, the Board finds that VCAA letters dated in November 2002 and March 2006 fully satisfied the duty to notify provisions.  The VCAA letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The March 2006 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and some private treatment records are of record.  The Veteran has not authorized the release of any additional records for VA to obtain relative to the claims decided herein.  In that regard, the Board acknowledges that in July 2011, and again in March 2013, the Board remanded the Veteran's service connection claims so that, among other things, any outstanding service records relating to the Veteran's second period of service in the National Guard could be obtained and associated with the claims file.  Pursuant to the Board's remand directives, these records have since been requested from DFAS and the State Adjutant General and obtained and associated with the claims file.  Also, the Board noted in its July 2011 remand that certain private treatment records had been identified by the Veteran but had not been associated with the claims file.  Subsequently, pursuant to the Board's remand directive, in August 2011, the RO asked the Veteran to provide Forms 21-4142 authorizations so that any outstanding private treatment records from these providers (or any other outstanding records) could be obtained.  No reply, however, was ever received.  Also, the Board notes that in its March 2013 remand, the Board directed that certain VA treatment records be associated with the claims file dated since 1983.  Pursuant to the Board's remand directive, all such VA treatment records have been associated with the claims file.  

In addition, pursuant to the Board's July 2011 remand directive, the Board acknowledges that an August 2011 request was made to the Social Security Administration (SSA) for copies of any records relating to the Veteran, but an August 2011 negative reply was received that no records were available.  Two notices of such were sent to the Veteran in January 2012 and October 2012 pursuant to 38 C.F.R. § 3.159(e) (2012).  

Also, the Board directed in its March 2013 remand that copies of all of the Veteran's VA treatment records from the Dublin VA medical center dated since 1983 could be associated with the claims file.  Pursuant to the Board's remand directive, the RO requested copies of the records dated since 1983.  In March 2013, a response was received from the Dublin VAMC including treatment records dated from August 2003 to March 2004, with a cover letter explaining that these were all of the Veteran's records dated since 1983.  Additional Dublin VAMC records dated through March 2013 were also associated with the Veteran's electronic claims file.  The Veteran was notified in the May 2013 supplemental statement of the case of the records that were obtained.  Therefore, in light of all of the above, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

It is noted that the Veteran recently submitted documentation indicating that he wished for records from 1972 to be obtained.  The Board notes, however, that his service treatment records, including those dated in 1972 are associated with the claims folder.  
 
VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with VA examinations in January 2012.  The Board finds that the January 2012 VA examination reports are adequate upon which to base decisions with regard to the Veteran's claims decided herein.  The VA examiners reviewed the claims file, elicited a history from the Veteran, examined him, and provided an adequate rationale for the conclusions.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Army from August 1971 to December 1972.  See DD Form 214; Administrative Decision, February 1981 (character of discharge was other than honorable and does not preclude VA benefits).  He also served in the National Guard (Georgia) from September 1973 to April 1974, including active duty for training (ADT) dates in October 1973.  NGB Form 22; Retirement Credits Record; Discharge Certificate, April 1974 (general discharge in April 1974 under honorable conditions); see also 38 C.F.R. § 3.12 (a) (2012) (a discharge under honorable conditions is binding on VA).

The Board notes, however, that service connection generally may be granted for disability resulting from disease or injury incurred in or aggravated by "active service."  38 U.S.C.A. § 1110 (West 2002).  This generally includes injuries or diseases incurred during ADT, or injuries suffered during inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106.  

The Veteran asserts that he injured his arms in a June 1972 motor vehicle accident in service.  See, e.g., Statement, April 1997.  He also asserts that he injured his arms in a prior January 1972 incident while stationed at Ft. Hood, or in a March 1972 incident in which he fell off his bunk.  See Forms 21-526, August 1999 and July 2000; Statement, October 2000.  

A March 1972 service treatment record from Darnall Army Hospital reflects that the Veteran fell off his bunk and complained of low back pain, but no arm complaints are shown.  June 1972 records reflect that he was involved in a motor vehicle accident and treated at the Martin Army Hospital for a laceration of the left patellar tendon and a left tibial fracture.  Physical examination revealed questionable difficulty moving his left upper extremity, but no diagnosis was noted.

Recent VA treatment records reflect complaints of pain in his upper extremities.  See VA treatment records dated in December 2011.  

The Veteran was provided with a VA examination in January 2012.  The Veteran reported to the examiner that in 1972 he was involved in a head-on collision motor vehicle accident that caused injury to his right arm (no mention was made in this context regarding injuring his left arm) and that he was treated at the Martin Army Hospital.  He reported that he did not experience any flare-ups.  Range of motion testing revealed right and left elbow extension to 145 degrees or greater, right and left elbow extension to zero degrees, and no objective evidence of pain with ranges of motion.  No loss of motion was shown with repetitive (three) testing.  No functional impairment or loss was also noted.  Also, no localized tenderness or pain on palpation was shown.  Elbow flexion and extension strength was 5/5.  No ankylosis was noted.  No flail joint, joint fracture, or impairment of supination or pronation was shown.  The examiner specifically noted that the Veteran had no other pertinent physical findings, conditions, signs, or symptoms.  Diagnostic testing was performed and revealed no degenerative or traumatic arthritis.  The VA examiner opined that the Veteran has no current arm condition, and reasoned that examination and diagnostic study of his arms was normal, and that review of the claims file did not reveal that the Veteran sustained any injury.  See Report at 13, 28.

In light of the above January 2012 VA examination report, the Board finds that a preponderance of the evidence is against a finding that the Veteran has any disability of the arms, to include residuals of a left or right arm injury.  As explained by the VA examiner, the examination of the Veteran's arms, including but not limited to range of motion and strength testing, as well as diagnostic testing, were all normal.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any residuals of an arm injury, or any objective medical evidence that the Veteran has had a residuals of an arm injury, there may be no service connection.  See id. 

The Board acknowledges that on his August 1974 separation report, the Veteran checked boxes indicating that he experienced painful or swollen joints, and a bone, joint, or other deformity.  Even so, the Board emphasizes that service connection for a disability may not be granted without a finding by the Board that the Veteran has a current disability.

The Board also again acknowledges the Veteran's complaints of arm pain.  The Board notes, however, that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran asserts that he does in fact have a current left or right arm disability (and that it is related to an in-service injury).  The Board acknowledges that the Veteran is competent to report, for example, being involved in a motor vehicle accident or experiencing symptoms of arm pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even if he is competent to diagnose some disorders that are capable of lay observation, the Board ultimately finds most probative the well-reasoned opinion of the VA examiner based on his medical education, experience, and training, that the Veteran does not have a current disability.  See 38 C.F.R. § 3.159(a) (2012).  The examiner conducted a thorough examination and found no abnormalities with respect to either arm.  There is no medical evidence to the contrary.

In summary, the preponderance of the evidence is against finding that a current right or left arm disability exists; therefore, service connection is not warranted.

B.  Effective Date

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See also Sears v. Principi, 16 Vet. App. 244 (2002).  Similarly, 38 C.F.R. § 3.400(b)(2) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  Likewise, with regard to applications to reopen finally disallowed claims, 38 C.F.R. § 3.400(q)(2) provides that the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.

With regard to informal claims, VA is generally required to send a formal application to the veteran, and if the completed form is received by VA within one year from the date it was sent to the veteran, then the claim will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2012); Servello v. Derwinski, 3 Vet. App. 196, 200-201 (1992).  "Any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2012).  "The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

The Veteran claims entitlement to an effective date prior to August 18, 1999, for the grant of service connection for his left knee disability.  He asserts that he filed his claim in September 1991.

As an initial matter, the Board notes that there is no record in the claims file of the Veteran ever submitting any correspondence around September 1991, including correspondence relating to any left knee or left leg condition.  On January 29, 1997, the Veteran filed a formal claim (Form 21-526) for service connection for, among other things, a left leg condition.  On August 18, 1999, another Form 21-526 relating to the same claim was filed.  An April 2000 rating decision denied the Veteran's claim.  The Veteran's claim did not become final and was readjudicated on the merits under the provisions of Section 7(b)(1) of the VCAA by way of a March 2002 rating decision.  See, e.g., VAOGCPREC 3-2001.  In September 2002, the Veteran filed a notice of disagreement, and ultimately appealed the claim herein.

As noted above, 38 C.F.R. § 3.400(b)(2) provides that for direct service connection claims filed more than one year after service, the effective date will be the date of receipt of a claim, or the date entitlement arose, whichever is later.  In this case, the Board acknowledges that the Veteran filed his first claim for service connection on January 29, 1997 by way of a Form 21-526.  Therefore, the Board finds that an earlier effective of January 29, 1997 is warranted.  Prior to that date, however, there is no documentation indicating that the Veteran filed a claim for service connection for the left knee or leg. 

In summary, the Board concludes that the preponderance of the evidence is in favor of granting an earlier effective date of January 29, 1997, for the award of service connection for a left knee disability.


ORDER

Entitlement to service connection for left arm injury residuals is denied.

Entitlement to service connection for right arm injury residuals is denied.

Entitlement to an effective date of January 29, 1997 for the award of service connection for a left knee disability is granted.


REMAND

A.  Neck and right leg claims

The Veteran asserts that he injured his neck and right leg in the June 1972 motor vehicle accident in service.  See, e.g., Statement, April 1997.  He also asserts that he injured his neck in a prior January 1972 incident while stationed at Ft. Hood, or in a March 1972 incident in which he fell off his bunk.  See Forms 21-526, August 1999 and July 2000; Statement, October 2000.  He has also asserted that he injured his right leg in 1973 when a personnel carrier rolled over his legs at Ft. Hood.  See Statement, April 2006.  

A March 1972 service treatment record from Darnall Army Hospital reflects that the Veteran fell of his bunk, but no complaints regarding his neck or right leg are shown.  A May 1972 service treatment record reflects that the Veteran complained of no feeling in his right leg below the knee.  June 1972 service treatment records reflect that he was involved in a motor vehicle accident and complained of, among other things, neck pain.  

The Veteran was provided with VA examinations relating to his neck and right leg claims in January 2012.  The VA examiner (same for both claims) essentially opined that the Veteran does not have a current neck disability, but did not explicitly explain whether the Veteran has a current right leg disability.  In March 2013, the Board remanded the Veteran's right leg claim to obtain a clarifying opinion regarding whether the Veteran has a right leg disability.  An April 2013 VA medical opinion was obtained, and the VA examiner explained that the Veteran does not have a current right leg disability either.  

Recently, however, several of the Veteran's VA treatment records dated through 2013 were associated with the Veteran's electronic (Virtual VA) claims file, which records reflect, among other things, complaints of neck and knee/leg pain and diagnosed cervicalgia and osteoarthritis.  See, e.g., VA treatment records, May 2006 (including cervicalgia), January 2007, August 2007, January 2013.  Diagnosed degenerative joint disease (DJD) of the knees is also shown in recent VA treatment records.  See, e.g., August 2009, August 2011.  The Board notes that it is not entirely clear whether the diagnosed cervicalgia relates to a current neck disability over and above mere complaints of neck pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this regard, it is noted that the examiner identified guarding and/or muscle spasm of the cervical spine.  Likewise, it is also unclear whether the Veteran's diagnosed osteoarthritis and DJD relates to a right knee/leg condition (as opposed to, for example, his service-connected left knee disability).  See, e.g., VA Examination Report, August 2003, August 2007.  Therefore, in light of these notations in the recent VA treatment records, the Board finds that, regrettably, another remand is required to obtain a clarifying VA medical opinion as to whether the Veteran has a current neck or right leg disability (and if so, whether it is related to service).

B.  Left Knee Rating

On VA examination in August 2003, the examiner indicated that the left knee showed some movement to valgus in neutral but not in 30 degrees of flexion.  There was no further explanation and it is thus unclear whether the examiner was indicating that the Veteran has lateral instability.  

As clarification is required, the Veteran should again be asked to authorize the release of relevant records.  Specifically, a March 2004 VA treatment record reflects that the Veteran reported recently having fluid removed from his left knee at Palmyra Hospital.  Also, a January 2009 VA treatment record (electronic) reflects that again the Veteran reported that he recently had fluid removed from his knee, this time at Phoebe Putney Memorial Hospital.  The Board notes that it is possible that the Phoebe Putney medical system has recently acquired the Palmyra facility.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of any outstanding private treatment records, including those from Phoebe Putney Memorial Hospital and from Palmyra Hospital relating to his left knee disability (including draining fluid).  To that end, provide the Veteran with Forms 21-4142.

Note that Palmyra Hospital may have recently been purchased by the Phoebe Putney medical system.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, ask the same examiner who performed the January 2012 VA examination for the Veteran's neck and right leg disability claims (or another qualified clinician) to review the recent VA treatment records reflecting complaints of neck and knee/leg pain and diagnosed cervicalgia, osteoarthritis, and DJD of the knees, see, e.g., VA treatment records, May 2006, January 2007, August 2007, August 2009, August 2011, January 2013, and to please clarify as follows:

a) Does the Veteran have a current neck disability other than pain alone (which would not constitute a disability for VA compensation purposes)?  In that regard, does cervicalgia constitute a disability beyond mere pain as muscle spasms and/or guarding were found on examination?

b) Regardless of the response, is it at least as likely as not (a probability of 50 percent or greater) that cervicalgia began in or is related to service.  In this regard, the examiner's attention is directed to service treatment records dated in June 1972 reflecting that the Veteran experienced neck pain following a motor vehicle accident.  

c) Does the Veteran have a current right leg or knee disability other than pain alone (which would not constitute a disability for VA compensation purposes)?  
In this regard, please address the knee osteoarthritis and DJD diagnosed in VA treatment records.  Do these diagnoses related to the Veteran's left knee only or both knees.  If testing, such as an x-ray, is necessary in order to provide the requested opinion, such should be accomplished.

d) On VA examination in August 2003, the examiner indicated that the left knee showed some movement to valgus in neutral but not in 30 degrees of flexion.  Please address whether such movement indicates that the Veteran has lateral instability.  If so, is it slight, moderate or severe in degree.

3.  Then, readjudicate the Veteran's claims.  If his claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


